                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:18-CV-455-D


JORGE SUAREZ,                             )
                                          )
                          Plaintiff,      )
                                          )
                  v.                      )                  ORDER
                                          )
CAMDEN PROPERTY TRUST,       ·)
CAMDEN DEVELOPMENT, INC.,     )
and CSP COMMUNITY OWNER, LP, )
                                          )
                          Defendants.     )


       On July 30, 2018, Jorge Suarez ("Suarez" or ''plaintiff''), on behalf of himself and others

similarly situated, filed a complaint in Wake County Superior Court against Camden Property Trust

("Camden Property Trust''), Camden Development, Inc. ("Camden Development''), and CSP

Community Owner, LP, flk/a CSP Community Owner, LLC, d/b/a/ Camden Westwood ("Camden

Westwood"; collectively, "defendants"), alleging violations of the North Carolina Debt Collection

Act (''NCDCA''), N.C. Gen. Stat. § 75-50, et seq. [D.E. 1-6]. On September 21, 2018, defendants

removed the action to this court under the Class Action Fairness Act of2005 [D.E. 1].

       On October 5, 2018, defendants moved to dismiss the complaint for lack of subject-matter

jurisdiction and for failure to state a claim [D.E. 17] and filed a memorandum in support [D.E. 18].

On October 26, 2018, Suarez amended his complaint [D.E. 20]. On November 9, 2018, defendants

moved to dismiss the amended complaint for lack of subject-matter jurisdiction and for failure to

state a claim [D.E. 21] and filed a memorandum in support [D.E. 22]. On December 31, 2018,

Suarez responded in opposition [D.E. 24]. On January 28, 2019, defendants replied [D.E. 26]. On
                                                                              - .
February 1, 2019, Suarez alternatively moved to remand [D.E. 27] and filed a memorandum in
support [D.E. 28]. On March 1S, 2019, defendants responded'in opposition [D.E. 30]. On April S,

2019, Suarez replied [D.E. 33]. As explained below, the court denies as moot defendants' motion

to dismiss Suarez's complaint, denies in part and grants in part defendants' ·motion to dismiss

Suarez's amended complaint, and denies as moot Suarez's motion to remand.

                                                  I.

       On May 16, 201S, Suarez leased an apartment at Camden Westwood Apartments, which

defendants own. See Am. Compl. [D.E. 20] ~ 21. On August 28, 2016, after Suarez vacated his

apartment, defendants sent a Final Account Statement (a "Statemenf') to Suarez. See id. ~ 22; Ex.

A [D.E. 20-1]. According to the Statement, Suarez owed defendants $147.76. See Am. Compl.

[D.E. 20] ~ 26; Ex. A [D.E. 20-1]. The Statement notified Suarez that "[a]ny balances not received

within thirty (30) days will be sent to a [third] party collection agency." Ex. A [D.E. 20-1]. The

Statement stated that interest ''will begin accruing immediately on all balances sent to collections."



       Although Suarez paid $82. 76 ofhis remaining balance, he refused to pay a $SS .00 charge for

"carpet stain removal" and a $10.00 charge to replace keys. See Am. Compl. [D.E. 20] W26--29.

During the final walkthrough of Suarez's apartment, a leasing agent told Suarez that the apartment

"looked okay'' and that Suarez "had nothing to worry about."     Id.~   28. Suarez believed that any

carpet stains were ordinary wear and tear and that the $SS.OO charge was not appropriate. See id.

Suarez also believed that, because he returned all of the keys to his apartment, the $10.00 charge for
                                                                                  -   -
key replacement was not appropriate. See id. ~ 29. Thus, Suarez believed that "he had fulfilled his

obligations as a tenant and did not owe any additional amounts to [defendants]." Id. ~ 31.

       On September 17, 2016, defendants e-mailed Suarez an updated statement reflecting a new

balance of $6S.OO. See id.~ 33; Ex. C [D.E. 20-3]. The updated statement also stated that any

                                                  2
unpaid balance would be referred to a collection agency in 30 days. See Am. CompL [D.E. 20] ~ 37;

Ex. C [D.E. 20-3]. In addition, an employee stated in the e-mail that "[a]ny unpaid balance will go

to a third party collections agency in 10 days and will begin accruing interest inimediately." Ex. C

[D.E. 20-3] 1. Although defendants sent these statements to all tenants with unpaid balances when

their leases end, defendants only refer unpaid balances that exceed $100 and only after 60 days. See

Am. Compl. [D.E. 20] ft 38, 42-45, 48, 54; Ex. D [D.E. 20-4]. Thus, Suarez alleges that these

representations are deceptive because they mislead tenants into believing that defendants will refer

any unpaid balances in 30 days regardless ofthe amount owed. See Am. Compl. [D.E. 20] ft 50--67.

         Suarez alleges that these "empty threats" potentially cause siniilarly situated individuals to

send money to defendants that could be used for food, utility bills, housing, or     rent Id. ~ 58; see id.
~ 59.   According to Suarez, if consumers knew that defendants would only refer their account to a

third-party collection agency in 60 days, and then only if the unpaid balance exceeded $100.00,

consumers would modify their actions accordingly. See id.        ft 61-63. Because of defendants'
representations and his unpaid balance of$65.00, Suarez suffered "anxiety, stress, anger, frustration,

and mental anguish."    Id.~ 72;   see id. ft 73-74, 80-88. Suarez feared that third-party collection

agencies would harass him and charge him higher fees, that his employer .would discover his
                                                                     . .         .               ~




delinquencies, and that his credit score would fall. See id. ft 75-78. Suarez claimS that, ifhe knew

defendants' actual policies about referring unpaid debts to collection agencies; he would not have
                                                                      '              --

lost sleep either from anxiety or from time spent researching his defense. See id. ft 90-91. Suarez

alleges that defendants violated the NCDCA by sending deceptive Statements to all vacating tenants

and purports to sue on behalf of all former tenants who received a Statement in the four years before

Suarez filed his complaint in state court. See id. ft 92-142.



                                                   3
                                                   II.

       Defendants first contend that Suarez lacks Article ill standing. To invoke the power of a

federal court, a plaintiff must demonstrate that he has standing under Article mofthe Constitution.

SeeBeckv. McDonald, 848 F.3d262, 269 (4th Cir. 2017); Doev. Obam.D, 631F.3d157, 160 (4th

Cir. 2011 ). Absent Article ill standing, a court lacks subject-matter jurisdiction to hear a plaintiff's

claims. See White Tail Park. Inc. v. Stroube, 413 F.3d 451, 458-59 (4th Cir. 2005). To establish

Article m standing, a plaintiff must show that "(l) [the plaintift] has suffered an injury in fact that

is (a) concrete and particul8.rized and (b) actual or imminent, not conjectural or hypothetical; (2) the

injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed to

merely speculative, that the injury will be redressed by a favorable decision." Friends of the Earth.

Inc. v. Laidlaw Envtl. Servs. (TOC). Inc., 528 U.S. 167, 180--81 (2000); see Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560--61 (1992); Hutton v. Nat'l Bd. ofExam'rs in Optometry. Inc., 892 F.3d

613, 619 (4th Cir. 2018); Doe, 631 F.3d at 160. These requirements are the "irreducible
                                                            .                    .                 .

constitutional minimum of standing," Lujm 504 U.S. at 560, and they "guarantee that the plaintiff

has a sufficient personal stake in the outcome of a dispute to render judicial resolution of it

appropriate." Long Term Care Partners. LLC v. United States, 516 F.3d 225, 231 (4th Cir. 2008)

(quotation omitted); Emery v. Roanoke City Sch. Bd., 432 F.3d 294, 298 (4th Cir. 2005).

       Injury-in-fact is the ''first and foremost'' of the three requirements of Article m standing.
              .                                                              .

Spokeo. Inc. v. Robins, 136 S. Ct. 1540, 1S47 (2016) (alteration omitted). "T~ establlsh injury in
                  .                                                                                    .

fact, a plaintiff must show that he or she suffered an invasion of a legally protected interest that is
                                                                       --            ._       .
concrete and particularized and actual or imminent, not conjectural or hypothetical." Id. at 1548
                                                                                     ' .. -

(quotations omitted); see Deal v. Mercer Cty. Bd. ofEduc., 911F.3d183, 187 (4th Cir. 2018), cert.

dock~No.18-1487(U.S.May29,2019).                Althoughaninjurymustbeconcrete(i.e.,realandnot

                                                   4
abstract), it need not be tangible. See Spokeo, 136 S. Ct. at 1548-49; Curtis v. Propel Prop. Tax

Funding. LLC, 915 F.3d 234, 240-41 (4th Cir. 2019); Griffin v. De_p't of Labor Fed. Credit Unio~

912 F.3d 649, 654 (4th Cir. 2019); cf. generally Pleasant Grove City v. Summ:gm, 555 U.S. 460

(2009); Chmch of the Lukumi Babalu Aye. Inc. v. City ofHialeM, 508 U.S. 520 (1993).

       A ''violation of a statutory righf' does not "automatically satisf[y] :the injury-in-fact

requirement" of Article m. Frank v. Gaos, 139 S. Ct. 1041, 1046 (2019) (per curiam); see Spokeo,

136 S. Ct. at 1549. Rather, a plaintiff alleging that a defendant violated his statutory rights still must

have "a personal stake in the case," which is "the traditional core of standing." Krakauer v. Dish

Network. LLC, 925 F.3d 643, 653 (4th Cir. 2019). "Private litigation ... must vindicate the
                                                                                        .            . .


plaintiffs' interests, rather than serve solely [as] a vehicle for   ensuring legal: compliance."          Id.

However, a ''violation of a procedmal right granted by statute Can. be ·suffi~ienf' for Article m
                                                                                   •.       .    .


standing. Spokeo, 136 S. Ct. at 1549; see Fed. Election Comm.'n v. Akins, 524 U.S. 11, 20--25

(1998). For example, an "informational injury [can be] a type of intangible injury that can constitute

an Article ill injury in fact." Dreher v. Experian Info. Sols.• Inc., 856 F.3d 337, 345 (4th Cir. 2017)

(quotation omitted).

       A defendant can mount either afacial or a factual attack upon standing. See i:IuttoD., 892 F.3d

at 620--21; Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009); Adams v.                 B~   697 F.2d

1213, 1219 (4th Cir. 1982). A facial attack asserts that a complaint fails to allege facts upon which

to base subject-matter jurisdiction. See Hutto~ 892 F.3d at 621 n.7; Adams, 697 F.2d at 1219. The

court takes the factual allegations ofthe complaint as true when a defendant makes a facial challenge

to subject-matter jurisdiction. See Beck, 848 F.3d at 270; Kerns, 585 F.3d at 192; Adams, 697 F.2d

at 1219.

        In evaluating a class action complaint, the Fourth Circuit analyzes "standing based on the

                                                    5
allegations of personal injury made by the named plaintiffs." Hutton, 892 F.3d at 620 (quotation

omitted); see Beck, 848 F.3dat269; Doe, 631 F.3d at 160. Thus, if Suarez himself lacks standing,

this court lacks subject-matter jurisdiction.

       As for defendants' challenge to Suarez's standing to sue, courts generally have held that

recipients of deceptive communications from debt collectors have standing to sue under the Federal

Debt Collection Practices Act ("FDCPA"), even absent economic harm. See, e.g., Barnhill v.

FirstPoint Inc., No. 1:15-CV-892, 2017 WL 2178439, at *5-6 (M.D.N.C. May 17, 2017)

(unpublished); Velez v. Healthcare Revenue Recovery Gt:p.. LLC, No. 1:16CV377, 2017 WL

1476144, at *3-4 (M.D.N.C. Apr. 24, 2017) (unpublished); Biber v. Pioneer Credit Recovery. Inc.,

229 F. Supp. 3d 457, 465 (E.D. Va. 2017); Brown v. Transurban USA, Inc., 144 F. Supp. 3d 809,

827 (E.D. Va. 2015); cf. Pender v. Bank of Am. Com., 788 F.3d 354, 366 (4th Cir. 2015). 1 The

FDCPA "create[s] aright to accurate debt-related information and non.;abusive collection practices,"
                                                     .   "~
                                                                         .       -
and a deceptive communication "concretely harms a debtor by detrimentally 8.ffecting that debtor's

decisions regarding his debt." Biber, 229 F. Supp. 3d at 465. Moreo~er, a plaintiff's emotional

distress, anger, and frustration can distinguish cognizable injuries from bare procedural violations.

See,~      Spokeo, 136 S. Ct. at 1549; Moore v. Blibaum & Assocs.. P.A., 693 F. App'x 205, 206

(4th Cir. 2017) (per curiam.) (unpublished); Ben-Davies v. Blibaum & Assocs.. PA., 695 F. App'x

674, 676-77 (4th Cir. 2017) (per curiam.) (unpublished).

       Taking Suarez's factual allegations as true, Suarez received a deceptive communication from

defendants concelning Suarez's debt that caused him to experience emotional distress, anger, and


       1
         Courts applying North Carolina law have looked to the FDCPA to,constnie analogous
provisions in the NCDCA. See,~ Reid v. Ayers, 138 N.C. App. 261, 263-64, 531 S.E.2d231,
233-34 (2000); Redmond v. Green Tree Servicing. LLC, 941 F. Supp. 2d 694, 698 (E.D.N.C. 2013);
DIRECTV. Inc. v. Ce_phas, 294 F. Supp. 2d 760, 764 n.2 (M.D.N.C. 2003).

                                                 6
frustration. These intangible harms "actually exist[ed]." Spokeo, 136 S. Ct. at 1548. Thus, Suarez

suffered a particularized and concrete injury-in-fact. Moreover, to the extent that the defendants

suggest that Suarez's harms are not fairly traceable to the Statement, see [D.E. 26] 3-4, the court

rejects the argument. Suarez's allegations concern Suarez's mistaken beliefs about defendants'

practices arising from the Statement, and the alleged harms are fairly traceable to the Statement.

Accordingly, Suarez has Article ill standing, and the court denies defendants' motion to dismiss for

lack of subject-matter jurisdiction.

       As for Suarez's alternative motion to remand, Suarez sought remand only if the court held

that Suarez lacks standing [D.E. 27]. Because Suarez has standing, the court denies Suarez's motion

to remand as moot.

                                                 m.
       A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv.Iqbal, 556U.S. 662, 677-80(2009);Be11Atl. Com. v. Twombly, 550U.S. 544, 554-

63 (2007); Coleman v. Md. Court ofAppeals. 626F.3d187, 190 (4th Cir. 2010), aff'd, 566 U.S. 30

(2012); Nemet Chevrolet Ltd. v. Consumeraffairs.com. Inc., 591 F.3d 250, 255 (4th Cir. 2009);

Giarratano v. Johnso!!, 521F.3d298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6) motion, a

pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly. 550 U.S. at 570;

Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. Ci1y of Charlottesville, 708

F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town ofGilbrn, 135 S. Ct.

2218 (2015). A court need not accept as true a complaint's legal conclusions, ''unwarranted

                                                  7
inferences, unreasonable conclusions, or arguments." ·Giarratano, S21 F.3d at 302 (quotation
                                                                                  .       '


omitted); see Iqbal, SS6U.S. at678-79. Rather, aplaintiff'sfactualallegationsmust''nudge[] [his]

claims," Twombly, SSO U.S. at S70, beyond the realm of ''mere possibility'' into ''plausibility."

Iqbal, SS6 U.S. at 678-79.

        When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus.. Inc.,

637 F.3d 43S, 448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goines v. Valley Cmzy. Servs. Bd., 822

F.3d 1S9, 16S-66 (4th Cir. 2016); Thompson v. Greene, 427 F.3d 263, 268 (4th Cir. 200S). A court

also may consider a document submitted by a moving party if it is "integral to the complaint and

there is no dispute about the document's authenticity'' without converting the motion into one for

summary judgment. Goines, 822 F.3d at 166. Additionally, a court may take judicial notice of

public records when evaluating a motion to dismiss for failure to state a claim. See, ~ Fed. R.
                                                         '   .          -             -       .   .

Evid. 201; Tellabs. Inc. v. Makor Issues & Rights. Ltd., SS 1 U.S. 308, 322 (2007); Philips v. Pitt Cty.

Mem'l Hosp., S72 F.3d 176, 180 (4th Cir. 2009).

        Subject-matter jurisdiction is based on diversity of citizenship, and the court applies state

substantive law and federal procedural rules. See Erie R.R. v. Tompkins, 304 U.S. 64, 78-80

(1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002). North Carolina law applies.

Accordingly, this court must predict how the Supreme Court of North Carolina would rule on any

disputed state-law issue. See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt B~verage Co. of S.C.,

433 F.3d 36S, 369 (4th Cir. 2005). In doing so, the court must look first to opinions ofthe Supreme
           .                                                            .     .

Court of North C~olina. See id.; Stable v. CTS Corp., 817 F.3d 96, 100 (4th Cir. 2016). If there

are no governing opinions from that court, this court may considert:he opinions ofthe North Carolina

Court of Appeals, treatises, and ''the practices of other states." Twin City Fire Ins. Co., 433 F.3d at

                                                   8
369 (quotation omitted).2 In predicting how the highest court of a state would address an issue, this

court must ''follow the decision of an intermediate state appellate court unless there [are] persuasive

data that the highest court would decide differently." Toloczko, 728 F.3d at 398 (quotation omitted);

IIlcks v. Feiock, 485 U.S. 624, 630 & n.3 (1988). Moreover, in predicting how the highest court

of a state would address an issue, this court "should not create or expand a [s]tate's public policy."

Time Warner Entm't-Advance/Newhouse P'ship v. Carteret-Craven Elec. Membership Com., 506

F.3d 304, 314 (4th Cir. 2007) (alteration and quotation omitted); Day & Zimmerman, Inc. v.

Challoner, 423 U.S. 3, 4 (1975) (per curiam); Wade v. Danek. Inc., 182 F.3d 281, 286 (4th Cir.

1999).

         "The NCDCA prohibits debt collectors from engaging in unfair debt collection practices,

including the use ofthreats, coercion, harassment, unreasonable publications ofthe consumer's debt,

deceptive representations to the consumer, or other unconscionable means." Ross v. FDIC, 625 F.3d

808, 817 (4thCir.2010); seeN.C. Gen. Stat.§§ 75-50--75-56. AnNCDCAclaimhasthreethreshold

requirements. See Davis Lake Cmty. Ass'n v. Feldmmm, 138 N.C. App. 292, 295, 530 S.E.2d 865,

868 (2000); Reid, 138 N.C. App. at 263, 531 S.E.2d at 233. First, the "obligation owed must be a

'debt;' second, the one owing the obligation must be a 'consumer;' and third, the one trying to

collect the obligation must be a 'debt collector."' Reid, 138 N.C. App. at 263, 531 S.E.2d at 233;

seeGlennv. FNF Servicing. Inc., No. 5:12-CV-703-D,2013 WL4095524,at *3 (E.D.N.C.Aug.13,

2013) (unpublished). A plaintiff also must establish the elements of a UDTPA claim: (1) an unfair

or deceptive act (2) in or affecting commerce (3) proximately causing injury. ·See Ross, 625 F.3d

at817;Feldmann, 138N.C.App. at296, 530S.E.2dat868;Reid,138N.C.App. at266, 531 S.E.2d


         2
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town of Nags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cir. 2013).

                                                  9
at 235; Campbell v. Wells Fargo Bank N.A., 73 F. Supp. 3d 644, 649 (E.D.N.C. 2014).

         An act "is unfair when it offends public policy and when [it] is immoral, unethical,

oppressive, unscrupulous, or substantially injurious to· consumers." Walker v. Branch Bankirig &

Tr. Co., 133 N.C. App. 580, 583, 515 S.E.2d 727, 729 (1999) (quotatlonomitted); seeFritzv. Duke

Energy Carolinas, LLC, No. 5:13-CV-724-D, 2014 WL 3721373, at *3-4 (E.D.N.C. July 24, 2014)

(unpublished). In the context of debt collection practices, such acts include threats, coercion,

harassment, deceptive representations, and unconscionable means. SeeN.C. Gen. Stat.§§ 75-51-75-

55; Feldmann, 138 N.C. App. at 296, 530 S.E.2d at 868; Fritz, 2014 .WL 3721373, at *3. To state

a claim under section 75-54, a plaintiff must plausibly allege that ''the act complained of possessed

the tendency or capacity to mislead, or created the likelihood of deception." Forsyth Mem'l Hosp .•

Inc. v. Contreras, 107 N.C. App. 611, 614, 421 S.E.2d 167, 169--70 (1992) (quotation oinitted). A
                                                             .                         -

plaintiff''need not show deliberate acts of deceit or bad faith." Wilkes Nat'l Bank v. Halvorsen, 126

N.C. App. 179, 183, 484 S.E.2d 582, 585 (1997) (quotation omitted).

         As for Suarez's section 75-54 claim, Suarez alleges that defendants stated that any unpaid

balance would be referred to a third-party collections agency within 30 days but that defendants did

not intend to refer unpaid balances less than $100 or less than 60-days old. See Am. Compl. [D.E.

20]   mf 37, 40-45.   Suarez alleges that the Statement had the tendency or capacity to mislead or

deceive Suarez as to defendants' intentions in referring unpaid balances to collection agencies. See

Contreras, 107 N.C. App. at 614, 421 S.E.2d at 169--70; Fritz, 2014 WL 3721373, at *4. Section
                                                            ·'               .     .




75-54(4) lists representations that ''falsely representD the creditor's rights or intentions" as aetionable

deceptiverepresentations. N.C. Gen. Stat.§ 75-54(4);cf.KoeJ?p1itigerv. Seterus.Inc.,No.1:17-CV-
                                                                                       .'
995, 2018 WL 4055268, at *10 (M.D.N.C. Aug. 24, 2018) (unpublished), re}lort and

recommendation adopted, No. 1:17-CV-995, 2018 WL 4401738 (M.D.N.C. Sept. 14, 2018)

                                                    10
(unpublished). Thus, Suarez has plausibly alleged a section 75-54 claim.

       As for causation, for claims arising from an alleged misrepresentation, "actual reliance

requires that the plaintiff have affirmatively incorporated the alleged misrepresentation into his or

her decision-making process: ifit were not for the misrepresentation, the plaintiffwould likely have

avoided the injury altogether." Bumpers v. Cmty. Bank:ofN. Va, 367N.C. 81, 89, 747 S.E.2d220,

227 (2013); see Rikos v. Procter & Gamble Co., 799 F.3d 497, 517 (6th Cir. 2015). Detrimental

reliance must be both actual and reasonable. See Bumpers, 367 N;C. at 89-90, 747 S.E.2d at 227;

Collins v. First Fin. Servs.. Inc., No. 7:14-CV-288-FL, 2016 WL 589688, at *13 (E.D.N.C. Feb. 10,

2016) (unpublished). Non-economic harm, such as emotional distress, can be cognizable injuries

under the NCDCA. See, e.g., Ross, 625 F.3d at 818. Suarez alleges that, but for defendants'

misrepresentations, he would not have suffered emotional distress because ofhis mistaken beliefthat

defendants would refer his unpaid balance to a third-party collection agency. See, e.g:, Am. Compl.

[D.E. 20] mf 85-91. Accordingly, Suarez has plausibly alleged proximate causation, and the claim

ekes across the line from possibility to plausibility. Whether this claim will survive a motion for

summary judgment is an issue for another day.

        As for Suarez's section 75-51 claim, section 75-51 forbids debt collectors from using "any

unfair threat, coercion, or attempt to coerce" to collect a debt, including by "[t]hreatening to take any

action not in fact taken in the usual course of business, unless it can be shown that such threatened

action was actually intended to be taken in the particular case in which the threat was made." N.C.
                                      .                                                    .

Gen. Stat. § 75-51 (7). The parallel FDCPA provision forbids debt collectors from threatening ''to

take any action ... that is not intended to betaken.".15 U.S.C. § 1692e(5). TheFDCPAprovision

applies to false threats of litigation. See, e.g., Mavilla v. Absolute Coll. Serv.. Inc., 539 F. App'x

202, 207 (4th Cir. 2013) (per curiam)(unpublished); United States v. Nat'l Fin. Servs.. Inc., 98 F.3d

                                                   11
131, 13S-36 (4th Cir. 1996). Suarez alleges that the Statement said that defendants would refer his

unpaid balance to a third-party collection agency when, in reality, defendants do not do so in the

usual course of business for unpaid debts as small as his. Suarez's section 7S-S1 claim ekes across

the line from possibility to plausibility. Whether this claim will survive a motion for summary

judgment is an issue for another day.

       As for Suarez's section 7S-SS claim, section 7S-SS forbids debt collectors from "collect[ing]

or attempt[ing] to collect any debt by the use of any unconscionable means." N.C. Gen. Stat. § 7S-

SS. Suarez's allegations do not plausibly allege that defendants engaged in any conduct that section

7S-SS lists as an unconscionable means. See N.C. Gen. Stat. § 7S-SS(l)-(4). Although section 7S-

SS's list is not exhaustive, Suarez's allegations merely repackage defendants' allegedly deceptive

conduct. See Am. Compl. [D.E. 20] W134-41. Accordingly, Suarez has not plausibly alleged a

section 7S-SS claim. Thus, the court grants defendants' motion to dismiss the claim.

                                               IV.

       In sum, the court DENIES AS MOOT defendants' motion to dismiss Suarez's original

complaint [D.E. 17], DENIES IN PART and GRANTS IN PART defendants' motion to dismiss

Suarez's amended complaint [D.E. 21], and DENIES AS MOOT Suarez's motion to remand [D.E.

27]. The clerk shall continue management of the case.

       SO ORDERED. This l l day of July 2019~.




                                                           United States District Judge




                                                12
